DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 3/2/2021, in which claims 1-14 were amended.  Receipt is also acknowledged of an amendment filed 6/14/2021 in which claims 1-14 were canceled, and claims 15-18 were newly added.  Claims 15-18 are pending and under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 3/2/2021, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Drawings
The drawings are objected to because the word “Group” is misspelled in Figs. 13A and 13B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency #1 - Sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  See paragraphs [0063], [0064], [0068], [0073], [0078] and [0183].

Specific deficiency #2 – The claims and specification recite “SEQ ID No.” in place of the required “SEQ ID NO:” at all occurrences, except for paragraph [0002] of the substitute specification filed 6/14/2021.  See 37 CFR 1.821(d).

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
An amendment to the claims in compliance with 37 CFR 1.121 to replace “SEQ ID No.” with “SEQ ID NO:” at all occurrences.

Specification
	The substitute specification, filed 6/14/2021, has been entered.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraphs [0111], [0119] and [0172] of the substitute specification filed 6/14/2021.

The use of the terms GENBANK (paragraphs [0037], [0039], [0041], [0043] and [0059]), TRIZOL (paragraph [0086]), QUANTITECT (paragraphs [0087], [0092], [0097] and [0103]), LIPOFECTAMINE (paragraphs [0084], [0091], [0096] and [0102]), CHEMWELL (paragraphs [0110], [0117], [0125], [0132], [0139], [0147] and [0156]), SUPERFECT (paragraphs [0108], [0115], [0123] and [0130]), SEPHAROSE (paragraph [0180]), and SUPERDEX (paragraph [0180]), which are trade names or marks used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore each term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  All paragraph numbers refer to the substitute specification filed 6/14/2021.


Claim Objections
Claim 15 is objected to because of the following informalities:  the term osteocalcin is misspelled at line 9.  Appropriate correction is required.

Claim 17 objected to because of the following informalities:  
1. The term osteocalcin is misspelled at line 9.
2. The use of “and/or” and “or a combination of the indicated methods” is redundant.  It would be remedial to provide a list separated by commas and without conjunctions until the last element, which is recited as “or a combination of the indicated methods.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 15, the phrase "inter alia" in line 11 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "inter alia"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The intended use of the gene therapy vector sets forth a number of different diseases intended to be treated with the gene therapy vector, and recites “inter alia” to indicate that the intended use is not limited to the recited disease.  The intended use is to treat the recited diseases among other things not specified by the claim.  Accordingly, recitation of “inter alia” renders the metes and bound of the claim unclear.
Claim 16 is dependent upon a canceled claim (i.e., claim 1) and is therefore “incomplete.”  See MPEP § 608.01(n)(V).
Claim 16 recites the limitations "the therapeutic gene" in line 2, “the group of gene therapy DNA vectors” in lines 4-5, “the coding region” in line 6, “the obtained oligonucleotides” in lines 14-15, “the selection” in lines 17-18.  There is insufficient antecedent basis for these limitations in the claim.  Base claim 1 is cancelled and cannot provide antecedent basis for these limitations.
Claim 17 is dependent upon a canceled claim (i.e., claim 1) and is therefore “incomplete.”  See MPEP § 608.01(n)(V).
Claim 17 recites the limitations "the therapeutic gene" in line 2, “the risk of heterotopic ossification via an increase of expression of COL1A1, or COL1A2, or BMP2, or BMP7 therapeutic genes” in lines 14-16, “said patient” in line 22, and “the indicated methods” in line 29.  There is insufficient antecedent basis for these limitations in the claim.  Base claim 1 is 
Regarding claim 17, the phrase "inter alia" in line 11 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "inter alia"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The intended use of the gene therapy vector sets forth a number of different diseases intended to be treated with the gene therapy vector, and recites “inter alia” to indicate that the intended use is not limited to the recited disease.  The intended use is to treat the recited disease among other things not specified by the claim.  Accordingly, recitation of “inter alia” renders the metes and bound of the claim unclear.
Claim 18 is dependent upon a canceled claim (i.e., claim 1) and is therefore “incomplete.”  See MPEP § 608.01(n)(V).
Claim 18 recites the limitation "the gene therapy DNA vector" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Base claim 1 is cancelled and cannot provide antecedent basis for this limitation.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
(A) a DNA vector selected from the group consisting of (i) DNA vector VTvaf17-COL1A1 that has the nucleotide sequence of SEQ ID NO: 1; (ii) DNA vector VTvaf17-COL1A2 that has the nucleotide sequence of SEQ ID NO: 2; (iii) DNA vector VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3; and (iv) DNA vector VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4;
(B) a gene therapy DNA vector selected from the group consisting of (i) DNA vector VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3; and (ii) DNA vector VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4;
(C) a method of producing a DNA vector, comprising cloning a coding region of COL1A1, COL1A2, BMP2, or BMP7 into gene therapy DNA vector VTvaf17 to produce (i) DNA vector VTvaf17-COL1A1 that has the nucleotide sequence of SEQ ID NO: 1; (ii) DNA vector VTvaf17-COL1A2 that has the nucleotide sequence of SEQ ID NO: 2; (iii) DNA vector VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3; or (iv) DNA vector VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4, respectively; and
(D) a method of improving osteoinduction or bone formation in a patient, comprising (i) injecting, into a bone in need of osteoinduction or bone formation of the patient, autologous dermal fibroblasts transfected with VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3, and/or VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4; or (ii) 
does not reasonably provide enablement for a gene therapy DNA vector selected from (i) DNA vector VTvaf17-COL1A1 that has the nucleotide sequence of SEQ ID NO: 1; and (ii) DNA vector VTvaf17-COL1A2 that has the nucleotide sequence of SEQ ID NO: 2;  isolating total RNA from a human biological tissue sample, followed by a reverse transcription reaction and a PCR amplification using the obtained oligonucleotides and cleaving an amplification product by corresponding restriction endonucleases, and cloning to the gene therapy DNA vector VTvaf17 is carried out at NheI and HindIII restriction sites to result in the production of DNA vector (i) VTvaf17-COL1A1 that has the nucleotide sequence of SEQ ID NO: 1; (ii) VTvaf17-COL1A2 that has the nucleotide sequence of SEQ ID NO: 2; (iii) VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3; or (iv) VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4; using a VTvaf17 gene therapy vector carrying a therapeutic gene selected from the group consisting of COL1A1, COL1A2, BMP2, and BMP7 to treat all diseases associated with disorders of osteogenesis, formation and regeneration of bone and cartilage tissues, caused by deregulation of growth, differentiation, and apoptosis of multiple types of cells, including osteoblasts and chondroblasts, slower differentiation of mesenchymal stem cell into chondroblasts and osteoblasts, decrease of collagen synthesis, alkaline phosphatase activity, iosteocalcin [sic] synthesis, synthesis of extracellular matrix and its subsequent mineralisation, including, inter alia, in case of bone fractures, increased brittleness of bones, reduction of bones mineralisation, for improvement in osteoinduction of bone implants and as an alternative to drugs based on recombinant osteogenic factors aimed at reduction of the risk of heterotopic 
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claim 15 is interpreted as being drawn to DNA vector VTvaf17-COL1A1 that has the nucleotide sequence of SEQ ID NO: 1; DNA vector VTvaf17-COL1A2 that has the nucleotide sequence of SEQ ID NO: 2; DNA vector VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3; or DNA vector VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4.  The nature of the invention is complex in that the claim requires the enabled use of the DNA vector as a gene therapy DNA vector for “treatment of diseases associated with disorders of osteogenesis, formation and regeneration of bone and cartilage tissues, caused by deregulation of growth, differentiation, and apoptosis of multiple types of cells, including osteoblasts and chondroblasts, slower differentiation of mesenchymal stem cell into chondroblasts and osteoblasts, decrease of collagen synthesis, alkaline phosphatase activity, iosteocalcin [sic] synthesis, synthesis of extracellular matrix and its subsequent mineralisation, 
	Claim 16 is interpreted as a method of producing a gene therapy DNA vector to obtain DNA vector VTvaf17-COL1A1 that has the nucleotide sequence of SEQ ID NO: 1; DNA vector VTvaf17-COL1A2 that has the nucleotide sequence of SEQ ID NO: 2; DNA vector VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3; or DNA vector VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4.  The nature of the invention is complex in that the specific sequences must be obtained by the production method, yet the steps of the method are the following: “isolating total RNA from a human biological tissue sample, followed by a reverse transcription reaction and a PCR amplification using the obtained oligonucleotides and cleaving an amplification product by corresponding restriction endonucleases, and cloning to the gene therapy DNA vector VTvaf17 is carried out at NheI and HindIII restriction sites.”  Thus, RNA from any human biological sample must provide the claimed sequences of COL1A1, COL1A2, BMP2 and BMP7.  Furthermore, one must be able to use any “corresponding restriction endonucleases” in the method.  Moreover, the nature of the invention is complex in that the DNA vector must be capable of being used as a gene therapy DNA vector.
	Claim 17 is interpreted as being drawn to a method of using DNA vector VTvaf17-COL1A1 that has the nucleotide sequence of SEQ ID NO: 1; DNA vector VTvaf17-COL1A2 that has the nucleotide sequence of SEQ ID NO: 2; DNA vector VTvaf17-BMP2 that has the nucleotide sequence of SEQ ID NO: 3; or DNA vector VTvaf17-BMP7 that has the nucleotide sequence of SEQ ID NO: 4 to treat a disease.  The claim is interpreted as being drawn to the step sic] synthesis, synthesis of extracellular matrix and its subsequent mineralisation, including, inter alia, in case of bone fractures, increased brittleness of bones, reduction of bones mineralisation, for improvement in osteoinduction of bone implants and as an alternative to drugs based on recombinant osteogenic factors aimed at reduction of the risk of heterotopic ossification via an increase of expression of COL1A1, or COL1A2, or BMP2, or BMP7 therapeutic genes in humans and animals.”
	Claim 18 is interpreted as being drawn to Escherichia coli strain SCS110-AFVTvaf17-COL1A1, Escherichia coli strain SCS110-AFVTvaf17-COL1A2, Escherichia coli strain SCS110-AFVTvaf17-BMP2, or Escherichia coli strain SCS110- AF/VTvaf17-BMP7.  The nature of the invention is complex in that the strain must contain a “gene therapy DNA vector.”  Thus, the vector comprised by each strain must be capable of functioning to treat a disorder.
	Breadth of the claims: Claims 15 and 18 are broad in that the DNA vectors must be capable of treating any disorder, including those recited and not recited in the claim.

	Claim 17 is broad in that it encompasses the treatment of any disorder, including those recited and not recited in the claim, in any human or animal by transfecting or injecting any organ or tissue with one or more of the DNA vectors.
The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification discloses that mutations in COL1A1 and COL1A2 genes lead to hereditary diseases of the connective tissue referred to as osteogenesis imperfecta (e.g., paragraph [0004]).    The specification discloses that the genetic deficiency of BMP2 results in increased brittleness of bones, enchondral osteogenesis disorders and mineralization of the bone matrix (e.g., paragraph [0004]).  Thus, the specification envisions increasing expression of COL1A1, COL1A2, BMP2 and BMP7 by gene therapy to treat any defect in the gene (e.g., paragraph [0004]).  The specification envisions transfecting cells with the VTvaf17-COL1A1 vector of SEQ ID NO: 1, VTvaf17-COL1A2 vector of SEQ ID NO: 2, the VTvaf17-BMP2 vector of SEQ ID NO: 3, and/or the VTvaf17-BMP7 vector of SEQ ID NO: 4, or injecting cells that have been transfected (e.g., paragraph [0025]).
	The specification discloses that amplification produces of COL1A1, COL1A2, BMP2 and BMP7 were cleaved with restriction endonucleases NheI and HindIII for cloning into VTvaf17 also cleaved with NheI and HindIII restriction endonucleases (e.g., paragraphs [0060]-
	Example 1 is directed to the production of VTvaf17-COL1A1 by RT-PCR and restriction digest to clone the COL1A1 sequence into VTvaf17.  See Fig. 1A.  Example 2 is directed to the production of VTvaf17-COL1A2 by RT-PCR and restriction digest to clone the COL1A2 sequence into VTvaf17.  See Fig. 1B.  Example 3 is directed to the production of VTvaf17-BMP2 by RT-PCR and restriction digest to clone the BMP2 sequence into VTvaf17.  See Fig. 1C.  Example 4 is directed to the production of VTvaf17-BMP7 by RT-PCR and restriction digest to clone the BMP7 sequence into VTvaf17.  See Fig. 1D.
	Examples 5 and 9 demonstrate that COL1A1 RNA and protein can be expressed from VTvaf17-COL1A1, which has been transfected into HDFa human primary dermal fibroblast cells.  See Figs. 2 and 6.  Examples 6 and 10 demonstrate that COL2A2 RNA and protein can be expressed from VTvaf17-COL1A2, which has been transfected into HDFa human primary dermal fibroblast cells.  See Figs. 3 and 7.  Examples 7 and 11 demonstrate that BMP2 RNA and protein can be expressed from VTvaf17-BMP2, which has been transfected into MG-63 human osteosarcoma cells.  See Figs. 4 and 8.  Examples 8 and 12 demonstrate that BMP7 RNA and protein can be expressed from VTvaf17-BMP7, which has been transfected into hFOB 1.19 human osteoblast cells.  See Figs. 5 and 9.
	Example 13 demonstrates that the injection of VTvaf17-COL1A2 into the forearm skin of patients results in increased COL1A2 expression.  See also Fig. 10.
	Example 14 demonstrates that injection of VTvaf17-COL1A1 into the cartilaginous tissue from the behind the ears of three patients results in increased COL1A1 expression.  See also Fig. 11.  Example 15 demonstrates that injection of autologous fibroblasts transfected with 
	Example 18 demonstrates the injection of VTvaf17-COL1A1, VTvaf17-COL1A2, VTvaf17-BMP2, and VTvaf17-BMP7 into the previously injured shin bone of Wistar rats.  ELISA for each protein was performed on a biopsy taken from the area of injection.  Injection of the vectors resulted in increased expression of each protein.  See also Figs. 13A and 13B.
	Example 17 demonstrates that VTvaf17-BMP2 transfected into CnOb canine osteoblast cells resulted in resulted in increased BMP2 mRNA expression.  See also Fig. 14.
	Example 18 is directed to the production of Escherichia coli strain SCS110-AF/VTvaf17-COL1A1, Escherichia coli strain SCS110-AF/VTvaf17-COL1A2, Escherichia coli strain SCS11 0-AF/VTvaf17-BMP2, and Escherichia coli strain SCS110-AF/VTvaf17-BMP7.  The production comprises making electrocompetent cells of Escherichia coli strain SCS 110-AF, subjecting these cells to electroporation with VTvaf17-COL 1A1, VTvaf17-COL1A2, VTvaf17-BMP2, or VTvaf17-BMP7, and selecting for transfected cells using medium containing chloramphenicol. Also, cells were transfected with a DNA fragment that contains regulatory element RNA-IN of transposon Tn10, a levansucrase gene sacB that allows for selection on sucrose-containing medium, and a chloramphenicol resistance gene CatR required for selection of homologous recombination with a recA gene.  Example 19 is drawn to the fermentation of the strains of Example 18 to produce the plasmids on an industrial scale.
	No working examples are directed to the measurement of a therapeutic outcome of one or more of VTvaf17-COL 1A1, VTvaf17-COL1A2, VTvaf17-BMP2, and VTvaf17-BMP7.  The asserted therapeutic efficacy relies solely upon the expression of mRNA and protein from each of the vectors.  No therapeutic outcome is provided for “diseases associated with disorders of sic] synthesis, synthesis of extracellular matrix and its subsequent mineralisation, including, inter alia, in case of bone fractures, increased brittleness of bones, reduction of bones mineralisation, for improvement in osteoinduction of bone implants and as an alternative to drugs based on recombinant osteogenic factors aimed at reduction of the risk of heterotopic ossification via an increase of expression of COL1A1, or COL1A2, or BMP2, or BMP7 therapeutic genes in humans and animals.”
	Predictability and state of the art: The state of the art supports the enabled use of injection of autologous dermal fibroblasts expressing BMP2 or BMP7, and the local delivery of plasmid gene therapy vectors encoding BMP2 or BMP7, into bone for the formation of bone (Kawai et al. Non-surgical model for alveolar bone regeneration by bone morphogenetic protein-2/7 gene therapy. Journal of Periodontology, Vol. 89, pages 85-92, 2018; Ishihara et al. Autologous implantation of BMP2-expressing dermal fibroblasts to improve bone mineral density and architecture in rabbit long bones. Journal of Orthopaedic Research, Vol. 33, No. 10, pages 1455-1465, August 2015; Evans et al. Gene delivery to bone. Advanced Drug Delivery Reviews, Vol. 64, pages 1331-1340, March 2012).  In contrast, the use of cell or gene therapy to treat diseases, such as osteogenesis imperfecta, by expressing COL1A1 or COL1A2 gene was underdeveloped and unpredictable.  Niyibizi et al (Gene therapy approaches for osteogenesis imperfecta, Vol. 11, pages 408-416, 2004) teach that osteogenesis imperfecta results from over 100 different mutations that have been identified in the COL1A1 and Col1A2 genes, where the st full paragraph).  Niyibizi et al teach that gene therapy approaches for osteogenesis imperfecta will require silencing of the expression of the genes that encode abnormal collagen alleles before replacement of the mutated gene; however, there are difficulties in the design of antisense gene therapy to target only the expression of the abnormal alleles (i.e., dominant negative mutant versions) (e.g., page 408, paragraph bridging columns; paragraph bridging pages 412-413; page 415, left column, 1st full paragraph).  Similarly, Marom et al (Pharmacological and biological therapeutic strategies for osteogenesis imperfecta. American Journal of Medical Genetics Part C (Seminars in Medical Genetics), Vol. 172C, pages 367-383, 2016) teach that some success with gene therapy to express COL1A1 in patient-derived marrow stromal cells has only been successful with an AAV vector designed to disrupt the endogenous COL1A1 gene is used (e.g., page 377, Gene Therapy).  Further, Marom et al teach that cell-therapy to increase type I collagen is considered experimental and controversial with respect to the risks and benefits in patients with OI, and its clinical use is limited by the toxicity associated with bone marrow transplantation and lack of suitable donors (e.g., page 377, Cell Therapy).  Accordingly, one would have recognized that it would have been unpredictable to treat any disease or disorder, including osteogenesis imperfecta, by delivering a plasmid vector encoding COL1A1 and/or COL1A2.
  	The state of the art for treatment of all “diseases associated with disorders of osteogenesis, formation and regeneration of bone and cartilage tissues, caused by deregulation of sic] synthesis, synthesis of extracellular matrix and its subsequent mineralisation, including, inter alia, in case of bone fractures, increased brittleness of bones, reduction of bones mineralisation, for improvement in osteoinduction of bone implants and as an alternative to drugs based on recombinant osteogenic factors aimed at reduction of the risk of heterotopic ossification via an increase of expression of COL1A1, or COL1A2, or BMP2, or BMP7 therapeutic genes in humans and animals.”  Only bone formation is supported by the prior art teachings.  Furthermore, the prior art teaches that specific therapeutic outcomes, such as imaging, histological analysis and biomechanical testing, are required to determine the efficacy of a particular gene therapy (Pelled et al. Direct gene therapy for bone regeneration: Gene delivery, animal models, and outcome measures. Tissue Engineering Part B, Vol. 16, No. 1, pages 13-20, 2010; e.g., pages 15-16, Outcome Measures for the Evaluation of Direct Gene Therapy for Fracture Healing).
	It would have been unpredictable to use any human biological tissue sample to obtain RNA for RT-PCR to arrive at the coding sequences present in each of SEQ ID NO: 1, 2, 3 and 4.  The COL1A1, COL1A2, BMP2 and BMP7 coding sequences contain polymorphic positions in the human population (See Appendices I-IV, which list missense variants in the coding sequence of each of COL1A1, COL1A2, BMP2 and BMP7, respectively).
It would have been unpredictable to make the claimed strains of Escherichia coli.  The prior art mentions a base strain of SCC110-Af and provides general instructions regarding the creation of the strain from commercially available SCS 110 (WO 2019/039962 A1; e.g., Escherichia coli SCS 110 available from Agilent technologies.  However, the genomic sequence resulting from recombination of the template of Example 4 and Fig. 2 with the genome of SCS 110 is not specifically disclosed.  Without knowing the sequence of the recombined locus, one would not be able to make the same strain.  
	Amount of experimentation necessary: A large quantity of experimentation would be required to use the claimed vectors to treat all recited and encompassed diseases or disorders.  One must test each vector in an appropriate model system with an appropriate outcome measure that is specifically directed to therapeutic efficacy, rather than merely reporting on the presence of protein or mRNA expression.  Treatment of “diseases associated with disorders of osteogenesis, formation and regeneration of bone and cartilage tissues, caused by deregulation of growth, differentiation, and apoptosis of multiple types of cells, including osteoblasts and chondroblasts, slower differentiation of mesenchymal stem cell into chondroblasts and osteoblasts, decrease of collagen synthesis, alkaline phosphatase activity, iosteocalcin [sic] synthesis, synthesis of extracellular matrix and its subsequent mineralisation, including, inter alia, in case of bone fractures, increased brittleness of bones, reduction of bones mineralisation, for improvement in osteoinduction of bone implants and as an alternative to drugs based on recombinant osteogenic factors aimed at reduction of the risk of heterotopic ossification via an increase of expression of COL1A1, or COL1A2, or BMP2, or BMP7 therapeutic genes in humans and animals” will require different outcomes to be measured.  This type of experimentation would require a large amount of inventive effort and is not routine in the art.
	Further experimentation would be required to identify appropriate human tissue samples from subject that have coding sequences identical to those contained in instant SEQ ID NOS: 1-
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 15-18 are not considered to be fully enabled by the instant specification.

Claim 18 is rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 18 is drawn to “An Escherichia coli strain SCS110-AFVTvaf17-COL1A1, or Escherichia coli strain SCS110-AFVTvaf17-COL1A2, or Escherichia coli strain SCS110-AFVTvaf17-BMP2, or Escherichia coli strain SCS110- AF/VTvaf17-BMP7.”
The application discloses the claimed strains, which are encompassed by the definitions for biological material set forth in 37 C.F.R. § 1.801.  Because it is apparent that this biological material is essential for practicing the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be known and readily available to the public as detailed in 37 C.F.R. §§ 1.801 through 1.809.  
While the sequence of each the VTvaf17-COL1A1, VTvaf17-COL1A2, VTvaf17-BMP2, and VTvaf17-BMP7 plasmids is disclosed in the instant specification, the claims also require Escherichia coli SCS 110 available from Agilent technologies.  However, the genomic sequence resulting from recombination of the template of Example 4 and Fig. 2 with the genome of SCS 110 is not specifically disclosed.  Accordingly, availability of such biological material is deemed necessary to satisfy the enablement provisions of 35 U.S.C. § 112.  
The instant specification discloses that the claimed strains were deposited at the Russian National Collection of Industrial Microorganisms under number B-13165, International Depository Authority No. NCIMB 43033; Russian National Collection of Industrial Microorganisms under number B-13164, International Depository Authority No. NCIMB 43035; Russian National Collection of Industrial Microorganisms under number B-13167, International Depository Authority No. NCIMB 43034; and Russian National Collection of Industrial Microorganisms under number B-13166, International Depository Authority No. NCIMB 43036 (e.g., paragraph [0178]).  The Russian Collection of Industrial Microorganisms (VKPM) is an International Depository Authority (IDA) under the Budapest treaty.  However, there is no statement on the record that the deposits were made under the Budapest treaty.
If this biological material is not obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological material.  In order for a deposit to meet all 
Applicant is also reminded that the specification must contain reference to the deposit, including deposit (accession) number, date of deposit, name and address of the depository, and the complete taxonomic description.  A statement that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon granting of a patent is also required.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SCS110 Competent Cells, Catalog #200247, printed from https://www.chem-agilent.com/pdf/strata/200247.pdf, as pages 1/2-2/2, Revision #074003, 2004.  The SCS110 cells lacking the recombined DNA at the RecA locus are commercially available.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699